DETAILED ACTION
Claim 9 is withdrawn from consideration.  A complete action on the merits of pending claims 1-8 and 10-14 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/24/21.
Applicant's election with traverse of the treatment instrument in the reply filed on 8/24/21 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden on the examiner.  This is not found persuasive because the examiner would have to search for the specific method of treating the liver. The examination would require different search strategies to search for the particular method then the apparatus would.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 3 are objected to because of the following informalities:
Claim 3 recites “the distal end wall is greater than a distance between other part of the outer edge” it seems that there should be another word between “between” and “other”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onuma US 20170105790 (Onuma).
Regarding claim 1, Onuma teaches a first grasping jaw having opposed respective proximal and distal end portions (Fig. 12 jaw 35), the first grasping jaw including a lumen formed therein that extends from the proximal end portion to the distal end portion (Figs. 7 and 12 cavity 63); and a second grasping jaw configured to be engaged with the first grasping jaw so as to relatively pivot with respect to one another (Fig. 12 jaw 35); wherein the first grasping jaw includes an electrode being coupled and extending over from the proximal end portion to the distal end portion of the first grasping jaw (Fig. 7 electrode 57), the electrode being positioned to face against the 
Regarding claim 2, Onuma teaches wherein the first grasping jaw includes a recessed surface recessed toward a side which the first grasping jaw is opened and the recessed surface containing the electrode therein (Figs. 7 and 12 and par. [0089]), the distal end wall forms a distal end of the recessed surface, and the fluid which has flowed into the lumen is directed to flow out toward the side which the first grasping jaw is closed through between an outer edge of the electrode and the recessed surface including the first clearance between the distal end wall and the distal end edge of the electrode (Figs. 10 and 12).
Regarding claim 3, Onuma teaches wherein a distance between the distal end edge of the electrode and the distal end wall is greater than a distance between other part of the outer edge of the electrode other than the distal end edge and the recessed surface (Figs. 7 and 12 the size of 63 which creates the wall at the distal end of Fig. 7 is greater than the space between the indent in the jaw and the portion of the electrode with the pin 55).
Regarding claim 4, Onuma teaches further comprising: a movable member connected to the first grasping jaw and configured to be drivable to open or to close the first grasping member with respect to the second grasping jaw (Fig. 7 cylindrical portion 43).
Regarding claim 5, Onuma teaches wherein the first grasping jaw includes a support member having the distal end wall formed thereon and supports the electrode rockably (Fig. 3 connection pin 55).
Regarding claim 6, Onuma teaches further comprising: an ultrasonic transducer (Fig. 2 transducer 21) that generates ultrasonic vibrations and transmits the generated ultrasonic vibrations to the second grasping jaw so as to cause the second grasping jaw being vibrated (par. [0033]).
Regarding claim 7, Onuma teaches wherein at least one of the first grasping jaw and the second grasping jaw includes a heating element that generates heat (par. [0063]).
Regarding claim 8, Onuma teaches wherein the first grasping jaw includes a recessed surface recessed toward a side toward which the first grasping jaw is opened (Fig. 7 and par. [0089]), the recessed surface containing the electrode therein (Fig. 7), the distal end wall forms a distal end of the recessed surface (Figs. 4 and 10 and par. [0089] 108 can be formed similar to 65 or 103), the recessed surface and the electrodes form the first clearance and a second clearance therebetween (Figs. 7, 10 and 12 111), and the fluid that flows into the lumen is directed to flow out toward the side which the first grasping jaw is closed, through the first clearance and the second clearance (pars. [0089] and [0091]).
Regarding claim 10, Onuma teaches an energy control system (Fig. 1 energy source unit 15); and a high frequency treatment instrument configured to be coupled to the energy control system so as to apply a high frequency electric current (Fig. 1 high frequency energy source 17) to a body tissue without sticking and/or char formation thereto, the high frequency treatment instrument comprising a housing (Fig. 1 holding unit 3) having a handle attached thereto (Fig. 1 handle 6), a sheath having respective proximal and distal ends wherein the sheath being attached to the housing via the proximal end (Fig. 1 sheath 31), and an end effector configured to be attached to the sheath via the distal end (Fig. 1 33 and 35), the end effector includes respective first and second grasping jaws each of which being pivotally attached to the sheath, the first grasping jaw and/or second grasping jaw being capable of grasping the body tissue via the handle (Fig. 1 movable handle 7) and wherein the first grasping jaw includes an electrode being disposed in an inner side of the first grasping jaw (Fig. 7 electrode 57) to form a lumen therebetween (Fig. 7 63) and wherein the lumen receives fluid from a fluid feed line so as to cool off the respective first and second grasping jaws during an operation (par. [0089])and preventing char formation or sticking of the body tissue to the respective first and second grasping jaws (Function of spraying liquid onto jaws heated by RF energy or ultrasonic friction).
Regarding claim 11, Onuma teaches wherein the first grasping jaw includes a recess formed in the inner side thereof to contain the electrode therein (Fig. 7).
Regarding claim 12, Onuma teaches wherein the sheath includes a moveable member disposed therein and connected to the handle so as to permit the respective 
Regarding claim 13, Onuma teaches wherein the first grasping jaw includes a support member formed thereon and being used to support the electrode rockably (Fig. 3 pin 55).
Regarding claim 14, Onuma teaches wherein at least one of the first grasping jaw and the second grasping jaw includes a heating element that generates heat (par. [0063]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McClurken US 20050033278 teaches irrigation in the jaws of the end effector (Fig. 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794